DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Withdrawn Rejection
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated March 5, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 29 – 31, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Congard et al. (USPN 6,740,379).

Congard et al. disclose a self-adhesive material (Figures; Abstract) comprising: a) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one (Figure 1, #13 and 14; Column 5, lines 34 – 64), wherein the surface opposite the front one is coated with a pressure-sensitive adhesive, PSA (Figure 1, #15; Column 4, lines 35 – 40); and, in contact with the PSA, a b) a support layer (liner) comprising a film made of plastic material having a surface in contact with the PSA and another surface opposite to the surface in contact with the PSA, wherein the surface in contact with the PSA is , coated, with a non-stick material (Figure 1, #16; Column 6, lines 16 – 39); wherein at least one of said front surface of the film made of plastic or paper material of the self- adhesive layer and said opposite surface to the one coated with the non-stick  material of the film made of plastic material of the liner, is coated with a thermo-adhesive (Figure 1, #12; Column 4, lines 35 – 40) in claim 26. With respect to claim 29, the self-adhesive material in the form of a continuous self-adhesive tape (Figure 4; Abstract.  Congard et al. further disclose a linerless self-adhesive material (Figures; Abstract) comprising: a) a film made of plastic material, comprising a surface facing outwards coated with a non-stick material and a surface opposite the one facing outwards (Figure 4, #11; Column 6, lines 16 – 39); b) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one and facing outwards (Figure 4, #13, 14 and 17; Column 5, lines 34 – 64; Column 7, line 16 – 31), coated with a pressure-sensitive adhesive, PSA (Figure 4, #15; Column 4, lines 35 – 39); wherein said front surface of the film made of plastic or paper material of the self-adhesive layer and said opposite surface to the one coated with the non-stick  material of the film made of plastic material, are in permanent contact through a thermo-adhesive (Figure 4, #12; Column 4, lines 35 – 39) as in claim 30. For claim 31, the linerless self-adhesive material having the form of a self-adhesive tape comprising a plurality of strips, each comprising a plurality of labels (Figures 5a and 5b; Column 9, lines 14 – 16).  In claim 35, said front surface has a thermo-adhesive coating (Figure 4, #12 and 15; Column 4, lines 35 – 39).  Regarding claim 36, in the liner, the surface opposite to the surface in contact with the PSA is coated with a thermo-adhesive (Figure 4, #12 and 15; Column 4, lines 35 – 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Congard et al. (USPN 6,740,379) in view of Hiatt (USPN 5,284,688).

Congard et al. disclose a self-adhesive material (Figures; Abstract) comprising: a) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one (Figure 1, #13 and 14; Column 5, lines 34 – 64), wherein the surface opposite the front one is coated with a pressure-sensitive adhesive, PSA (Figure 1, #15; Column 4, lines 35 – 40); and, in contact with the PSA, a b) a support layer (liner) comprising a film made of plastic material having a surface in contact with the PSA and another surface opposite to the surface in contact with the PSA, wherein the surface in contact with the PSA is , coated, with a non-stick material (Figure 1, #16; Column 6, lines 16 – 39); wherein at least one of said front surface of the film made of plastic or paper material of the self- adhesive layer and said opposite surface to the one coated with the non-stick  material of the film made of plastic material of the liner, is coated with a thermo-adhesive (Figure 1, #12; Column 4, lines 35 – 40). However, Congard et al. fail to disclose the thermo-adhesive is chosen from: a polyamide lacquer, a polyurethane lacquer and an acrylic lacquer.  

Hiatt teaches a self-adhesive material (Figures; Abstract) having a thermo-adhesive is chosen from: a polyamide lacquer, a polyurethane lacquer and an acrylic lacquer (Column 7 line 1 to Column 8, line 22) for the purpose forming a protective film layer (Column 5, lines 56 – 58).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermo-adhesive is chosen from: a polyamide lacquer, a polyurethane lacquer and an acrylic lacquer in Congard et al. in order to form a protective film layer as taught by Hiatt.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Congard et al. (USPN 6,740,379) in view of Nedblake et al. (USPN 5,681,412).

Congard et al. disclose a self-adhesive material (Figures; Abstract) comprising: a) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one (Figure 1, #13 and 14; Column 5, lines 34 – 64), wherein the surface opposite the front one is coated with a pressure-sensitive adhesive, PSA (Figure 1, #15; Column 4, lines 35 – 40); and, in contact with the PSA, a b) a support layer (liner) comprising a film made of plastic material having a surface in contact with the PSA and another surface opposite to the surface in contact with the PSA, wherein the surface in contact with the PSA is , coated, with a non-stick material (Figure 1, #16; Column 6, lines 16 – 39); wherein at least one of said front surface of the film made of plastic or paper material of the self- adhesive layer and said opposite surface to the one coated with the non-stick  material of the film made of plastic material of the liner, is coated with a thermo-adhesive (Figure 1, #12; Column 4, lines 35 – 40). However, Congard et al. fail to disclose a total or partial printing layer, comprising one or more layers of colour, said printing layer being applied on the front surface of the self-adhesive layer or on the opposite surface of the liner toPage 3 of 8 the one coated with the non-stick material.

Nedblake et al. teach a self-adhesive material having a total or partial printing layer, comprising one or more layers of colour, said printing layer being applied on the front surface of the self-adhesive layer or on the opposite surface of the liner to the one coated with the non-stick material (Column 5, lines 55 – 56) for the purpose of forming a printed label (Abstract; Column 5, lines 55 – 56).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have printed layer in Congard et al. in order form a printed label as taught by Nedblake et al.

Claims 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Congard et al. (USPN 6,740,379) in view Phillips et al. (USPGPub 2004/0250947 A1).

Congard et al. disclose a self-adhesive material (Figures; Abstract) comprising: a) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one (Figure 1, #13 and 14; Column 5, lines 34 – 64), wherein the surface opposite the front one is coated with a pressure-sensitive adhesive, PSA (Figure 1, #15; Column 4, lines 35 – 40); and, in contact with the PSA, a b) a support layer (liner) comprising a film made of plastic material having a surface in contact with the PSA and another surface opposite to the surface in contact with the PSA, wherein the surface in contact with the PSA is , coated, with a non-stick material (Figure 1, #16; Column 6, lines 16 – 39); wherein at least one of said front surface of the film made of plastic or paper material of the self- adhesive layer and said opposite surface to the one coated with the non-stick  material of the film made of plastic material of the liner, is coated with a thermo-adhesive (Figure 1, #12; Column 4, lines 35 – 40). The linerless self-adhesive material having the form of a self-adhesive tape comprising a plurality of strips, each comprising a plurality of labels (Figures 5a and 5b; Column 9, lines 14 – 16). However, Congard et al. fail to disclose each label comprises two opposite microperforated sides and two opposite continuous sides, linerless self-adhesive material, in the form of a strip comprising a plurality of labels, obtainable through die cutting or tangential cutting along the continuous sides of the labels from the linerless self-adhesive material in the form of a tape, and l Page 4 of 8inerless self-adhesive label obtainable from the self-adhesive material through separation from the strip of self-adhesive material along the microperforated sides.  

Phillips et al. teach a label having each label comprises two opposite microperforated sides and two opposite continuous sides (Figures 3 and 4; Paragraphs 0013, 0027 and 0031 – 0033), a plurality of labels, obtainable through die cutting or tangential cutting along the continuous sides of the labels from the linerless self-adhesive material in the form of a tape (Figures 3 and 4; Paragraphs 0013, 0027 and 0031 – 0033), and separation from the strip of self-adhesive material along the microperforated sides (Figures 3 and 4; Paragraphs 0013, 0027 and 0031 – 0033) for the purpose of cutting a label (Paragraph 0013).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to placed microperforations in the linerless self-adhesive material of Congard et al. in order to cut a label as taught by Phillips et al.

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that Congard et al. fail to disclose the claimed invention of claim 26, the Examiner respectfully disagrees.  As shown below, Congard et al. clearly discloses the claimed structure.  As stated previously, the open language of the claim, comprising, allows additional layers to be part of the prior art and still read upon the claimed invention.  Therefore, the combination of carrier and non-tacky polymer of Congard et al. may be equivalent to the film of plastic or paper of the claimed invention since both the carrier and non-tacky polymer are made from plastic material (Column 5, lines 34 – 64), forming a multilayer plastic film. Congard et al. also clearly defines the release liner as a liner coated with a non-stick material, making the layers equivalent to the layer and non-stick material of the claimed invention (Column 6, lines 16 – 39).
Congard et al.
Equivalent layer in claimed Invention
First adhesive 12 – that is thermo-adhesive
Thermo-adhesive (optional)
Carrier - 13
Film made of plastic
Non-tacky polymer
Film made of plastic
Second adhesive 15; Pressure sensitive adhesive
Pressure sensitive adhesive
Release liner 16; Col 6, lines14 - 39
Non-stick material on liner



In response to Applicant’s argument that Congard et al. fail to disclose the claimed invention of claim 30, the Examiner respectfully disagrees.  As shown below, Congard et al. clearly discloses the claimed structure.  As stated previously, the open language of the claim, comprising, allows additional layers to be part of the prior art and still read upon the claimed invention.  

Congard et al.
Equivalent layer in Claimed Invention
Release liner, 11; Col 6, lines14 - 39
Non-stick material
Release liner, 11; Col 6, lines14 - 39
Liner
Thermo-adhesive, 12
Thermo-adhesive 
Layers, 12, 14 and 17
Film made of plastic or paper
2nd adhesive 15; Pressure sensitive adhesive
Pressure sensitive adhesive


Therefore, the combination of carrier, delamination layer and non-tacky polymer of Congard et al. may be equivalent to the film of plastic or paper of the claimed invention since all of the layers are made from plastic material (Column 5, lines 34 – 64; Column 7, lines 1 – 31), forming a multilayer plastic film. Congard et al. also clearly defines the release liner as a liner coated with a non-stick material, making the layers equivalent to the layer and non-stick material of the claimed invention (Column 6, lines 16 – 39).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
April 6, 2021